Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                                   :   Civil Action No.:
  SHANE KNIGHT, on behalf of himself and           :
  others similarly situated,                       :
                                                   :   COMPLAINT--CLASS ACTION
                          Plaintiff,               :
                                                   :
         v.                                        :   JURY TRIAL DEMANDED
                                                   :
  LAW OFFICES OF DANIEL C.                         :
  CONSUEGRA, P. L.,                                :
                                                   :
                          Defendant.               :


                                           Nature of Action

         1.        This is a class action brought under the Fair Debt Collection Practices Act

  (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of certain Florida consumers who have

  been the subject of debt collection efforts by the Law Offices of Daniel C. Consuegra, P. L.

  (“Defendant”).

                                                 Parties

         2.        Shane Knight (“Plaintiff”) is a natural person who at all relevant times resided in

  Miami-Dade County, Florida.

         3.        Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

  asserted to be owed or due, a creditor other than Defendant.

         4.        Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

  or due, arises from a transaction in which the money, property, insurance, or services that are the

  subject of the transaction were incurred primarily for personal, family, or household purposes—

  namely, a personal loan from Compass Bank (the “Debt”).
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 13




         5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         6.      Defendant is a Florida Limited Liability Company with its principal office in

  Hillsborough County, Florida.

         7.      Defendant is “a full-service creditors’ rights law firm representing mortgage

  bankers, servicers, vendors, loan companies, debt buyers and other credit extenders.”1

         8.      Defendant is an entity that at all relevant times was engaged in the business of

  attempting to collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

         9.      Upon information and belief, at the time Defendant attempted to collect the Debt

  from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

  the time that Defendant acquired it for collection.

         10.     Defendant uses instrumentalities of interstate commerce or the mails in a business

  the principal purpose of which is the collection of debts.

         11.     Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         12.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

                                        Jurisdiction and Venue

         13.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

         14.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

  of the events or omissions giving rise to the claims occurred in this district.

                                          Factual Allegations

         15.     Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

  practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the



  1
         See http://www.consuegralaw.com/practice_areas.html (last accessed May 18, 2021).


                                                    2
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 13




  use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

  Congress found to have contributed “to the number of personal bankruptcies, to marital

  instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

         16.     As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

  tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a

  significant concern today. In fact, the CFPB receives more consumer complaints about debt

  collection practices than about any other issue.”2

         17.     The Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat., § 559.55

  et seq., was enacted with a similar goal, “to eliminate abusive and harassing tactics in the

  collection of debts.” Brindise v. U.S. Bank Nat’l Ass’n, 183 So. 3d 1215, 1221 (Fla. 2d DCA

  2016), rev. denied, No. SC16–300, 2016 WL 1122325 (Fla. Mar. 22, 2016).

         18.     Pursuant to the FCCPA, prior to engaging in any business in Florida, a person

  who acts as a consumer collection agency must register with the State of Florida Office of

  Financial Regulation. Fla. Stat., § 559.555(1).

         19.     The Florida legislature determined this licensing requirement to be of such import

  to the citizens of Florida that it made a violator of this provision subject to up to one year in jail.

  Fla. Stat., § 559.785.

         20.     On or about March 2, 2021, Defendant, as attorney for Persolve Recoveries, LLC

  (“Persolve”), filed a Complaint against Plaintiff in the County Court of the Eleventh Judicial

  Circuit in and for Miami-Dade County in connection with the collection of the Debt (the

  “Collection Complaint”).


  2
          See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
  Zinman,     &     Parham,     P.C.,  No.     14-15672    (9th   Cir.    Aug.    20,  2014),
  http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
  parham-p.c./140821briefhernandez1.pdf (last accessed May 18, 2021).


                                                    3
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 13




         21.     A true and correct copy of the Collection Complaint is attached as Exhibit A.

         22.     Upon information and belief, Persolve’s sole business is to purchase defaulted

  consumer debts and then attempt to collect those debts for its own benefit. See Ex. A at 9

  (assigning to Persolve all rights to the Debt, including “the full power to collect, sue for, settle,

  and discharge the same….”).

         23.     Persolve is a business entity engaged in the business of soliciting consumer debts

  for collection or of collecting consumer debts.

         24.     Persolve is a “consumer collection agency” as defined by the FCCPA. See Fla.

  Stat., § 559.55(3).

         25.     Persolve was not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation at the time Defendant filed the Collection Complaint on

  Persolve’s behalf.

         26.     Upon information and belief, Defendant was aware that Persolve was not

  registered as a consumer collection agency when it filed the Collection Complaint on behalf of

  Persolve.

         27.     Persolve is not currently registered as a consumer collection agency.

         28.     Defendant has filed at least 100 such complaints on behalf of Persolve against

  consumers in Florida within the past year even though Persolve was not registered as a consumer

  collection agency at the time the lawsuits were filed.

                                       Class Action Allegations

         29.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of:

         All persons (a) with a Florida address, (b) against whom the Law Offices of
         Daniel C. Consuegra, P. L. filed a complaint in a Florida court as counsel for



                                                    4
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 5 of 13




          Persolve Recoveries, LLC, (c) in connection with the collection of a consumer
          debt, (d) in the one year preceding the date of this complaint.

          30.     Excluded from the class is Defendant, its officers and directors, members of their

  immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

  which Defendant has or had controlling interests.

          31.     The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

  numerous that joinder of all members is impracticable.

          32.     The exact number of class members is unknown to Plaintiff at this time and can

  only be determined through appropriate discovery.

          33.     The class is ascertainable because it is defined by reference to objective criteria.

          34.     In addition, upon information and belief, the names and addresses of all members

  of the proposed class can be identified in business records maintained by Defendant.

          35.     The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

  the claims of the members of the class.

          36.     To be sure, Plaintiff’s claims and those of the members of the class originate from

  the same debt collection conduct by Defendant, and Plaintiff possesses the same interests and has

  suffered the same injuries as each member of the class.

          37.     Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

  interests of the members of the class and has retained counsel experienced and competent in

  class action litigation.

          38.     Plaintiff has no interests that are contrary to or in conflict with the members of the

  class that he seeks to represent.




                                                    5
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 6 of 13




            39.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy, since, upon information and belief, joinder of all members is

  impracticable.

            40.      Furthermore, as the damages suffered by individual members of the class may be

  relatively small, the expense and burden of individual litigation could make it impracticable for

  the members of the class to individually redress the wrongs done to them.

            41.      There should be no unusual difficulty in the management of this action as a class

  action.

            42.      Issues of law and fact common to the members of the class predominate over any

  questions that may affect only individual members, in that Defendant has acted on grounds

  generally applicable to the class.

            43.      Among the issues of law and fact common to the class are:

                  a. Defendant’s violations of the FDCPA as alleged herein;

                  b. whether Defendant is a debt collector as defined by the FDCPA;

                  c. the availability of statutory penalties; and

                  d. the availability of attorneys’ fees and costs.

            Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e

            44.      Plaintiff repeats and re-alleges each and every factual allegation contained in

  paragraphs 1 through 43.

            45.      The FDCPA at 15 U.S.C. § 1692e provides that “[a] debt collector may not use

  any false, deceptive, or misleading representation or means in connection with the collection of

  any debt.”




                                                        6
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 7 of 13




          46.     No entity may engage in business in Florida as a consumer collection agency, or

  continue to do business in Florida as a consumer collection agency, without first registering with

  the State of Florida Office of Financial Regulation, and thereafter maintaining a valid

  registration.

          47.     Defendant filed the Collection Complaint against Plaintiff on behalf of Persolve

  even though Persolve had not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation at the time it filed the Collection Complaint.

          48.     Persolve is still not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation.

          49.     Defendant’s initiation of a lawsuit on behalf of Persolve against Plaintiff to pursue

  collection of the Debt at a time when Persolve was barred by Florida law from doing so

  constitutes a false, deceptive, and misleading representation or means in connection with the

  collection of the Debt.

          50.     The harm suffered by Plaintiff is particularized in that the violative debt collection

  conduct was directed at him personally and regarded his personal alleged debt.

          51.     The FCCPA’s registration requirement furthers the purpose of protecting debtors

  from abusive debt collection activity by requiring any person who engages in collection activity

  in Florida to obtain a license to do so, allowing the state of Florida greater oversight of such

  activity.

          52.     The Florida legislature’s determination that a debt collector’s failure to register

  under Fla. Stat. § 559.555 and subsequent pursuit of unauthorized debt collection activity is a

  misdemeanor criminal act demonstrates the seriousness with which the State of Florida deems

  violations of the FCCPA’s registration requirement.




                                                    7
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 8 of 13




         53.     Moreover, section 1692e of the FDCPA was enacted to prevent and curb abusive

  debt collection conduct.

         54.     And Defendant’s action in filing the Collection Complaint at a time when

  Persolve was not registered with the State of Florida Office of Financial Regulation created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA by exposing Plaintiff to abusive practices by an unlicensed collection agency.

         55.     Furthermore, as a result of Defendant’s illegal conduct, Plaintiff suffered actual

  harm by having to retain an attorney to defend against the Collection Complaint and by having

  had a lawsuit publicly filed against him at a time when Defendant had no right to file such

  lawsuit.

         56.     In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.

       Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(5)

         57.     Plaintiff repeats and re-alleges each and every factual allegation contained in

  paragraphs 1 through 43.

         58.     The FDCPA at 15 U.S.C. § 1692e(5) provides:

         A debt collector may not use any false, deceptive, or misleading representation or
         means in connection with the collection of any debt. Without limiting the general
         application of the foregoing, the following conduct is a violation of this section:

                                             *****

         (5) The threat to take any action that cannot legally be taken or that is not
         intended to be taken.

         59.     No entity may engage in business in Florida as a consumer collection agency, or

  continue to do business in Florida as a consumer collection agency, without first registering with




                                                   8
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 9 of 13




  the State of Florida Office of Financial Regulation, and thereafter maintaining a valid

  registration.

          60.     Defendant filed the Collection Complaint against Plaintiff on behalf of Persolve

  even though Persolve had not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation at the time it filed the Collection Complaint.

          61.     Persolve is still not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation.

          62.     Defendant’s initiation of a lawsuit against Plaintiff to pursue collection of the

  Debt against him at a time when Persolve was barred by Florida law from doing so constitutes a

  threat to take action that cannot legally be taken.

          63.     The harm suffered by Plaintiff is particularized in that the violative debt collection

  conduct was directed at him personally and regarded his personal alleged debt.

          64.     The FCCPA’s registration requirement furthers the purpose of protecting debtors

  from abusive debt collection activity by requiring any person who engages in collection activity

  in Florida to obtain a license to do so, allowing the state of Florida greater oversight of such

  activity.

          65.     The Florida legislature’s determination that a debt collector’s failure to register

  under Fla. Stat. § 559.555 and subsequent pursuit of unauthorized debt collection activity is a

  misdemeanor criminal act demonstrates the seriousness with which the State of Florida deems

  violations of the FCCPA’s registration requirement.

          66.     Moreover, section 1692e(5) of the FDCPA was enacted to prevent and curb

  abusive debt collection conduct.




                                                    9
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 10 of 13




          67.     And Defendant’s action in filing the Collection Complaint at a time when

  Persolve was not registered with the State of Florida Office of Financial Regulation created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA by exposing Plaintiff to abusive practices by an unlicensed collection agency.

          68.     Furthermore, as a result of Defendant’s illegal conduct, Plaintiff suffered actual

  harm by having to retain an attorney to defend against the Collection Complaint and by having

  had a lawsuit publicly filed against him at a time when Defendant had no right to file such

  lawsuit.

          69.     In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.

        Count III: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692f

          70.     Plaintiff repeats and re-alleges each and every factual allegation contained in

  paragraphs 1 through 43.

          71.     The FDCPA at 15 U.S.C. § 1692f provides that “[a] debt collector may not use

  unfair or unconscionable means to collect or attempt to collect any debt.”

          72.     No entity may engage in business in Florida as a consumer collection agency, or

  continue to do business in Florida as a consumer collection agency, without first registering with

  the State of Florida Office of Financial Regulation, and thereafter maintaining a valid

  registration.

          73.     Defendant filed the Collection Complaint against Plaintiff on behalf of Persolve

  even though Persolve had not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation at the time it filed the Collection Complaint.




                                                   10
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 11 of 13




          74.    Persolve is still not registered as a consumer collection agency with the State of

  Florida Office of Financial Regulation.

          75.    Defendant’s initiation of a lawsuit on behalf of Persolve against Plaintiff to pursue

  collection of the Debt against him at a time when Persolve was barred by Florida law from doing

  so constitutes an unfair or unconscionable means to collect or attempt to collect the Debt.

          76.    The harm suffered by Plaintiff is particularized in that the violative debt collection

  conduct was directed to him personally and regarded his personal alleged debt.

          77.    The FCCPA’s registration requirement furthers the purpose of protecting debtors

  from abusive debt collection activity by requiring any person who engages in collection activity

  in Florida to obtain a license to do so, allowing the state of Florida greater oversight of such

  activity.

          78.    The Florida legislature’s determination that a debt collector’s failure to register

  under Fla. Stat. § 559.555 and subsequent pursuit of unauthorized debt collection activity is a

  misdemeanor criminal act demonstrates the seriousness with which the State of Florida deems

  violations of the FCCPA’s registration requirement.

          79.    Moreover, section 1692f of the FDCPA was enacted to prevent and curb abusive

  debt collection conduct.

          80.    And Defendant’s action in filing the Collection Complaint at a time when

  Persolve was not registered with the State of Florida Office of Financial Regulation created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA by exposing Plaintiff to abusive practices by an unlicensed collection agency.

          81.    Furthermore, as a result of Defendant’s illegal conduct, Plaintiff suffered actual

  harm by having to retain an attorney to defend against the Collection Complaint and by having




                                                  11
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 12 of 13




  had a lawsuit publicly filed against him at a time when Defendant had no right to file such

  lawsuit.

         82.      In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.

         WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

               A. Determining that this action is a proper class action under Rule 23 of the Federal

                  Rules of Civil Procedure;

               B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692e, 15 U.S.C. §

                  1692e(5) and 15 U.S.C. § 1692f;

               C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

                  U.S.C. § 1692k;

               D. Awarding Plaintiff and members of the class actual damages incurred, as

                  applicable, pursuant to 15 U.S.C. § 1692k;

               E. Enjoining Defendant from future violations of 15 U.S.C. § 1692e, 15 U.S.C. §

                  1692e(5) and 15 U.S.C. § 1692f with respect to Plaintiff and the class;

               F. Awarding Plaintiff and members of the class their reasonable costs and attorneys’

                  fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k

                  and Rule 23 of the Federal Rules of Civil Procedure;

               G. Awarding Plaintiff and the members of the class any pre-judgment and post-

                  judgment interest as may be allowed under the law; and

               H. Awarding other and further relief as the Court may deem just and proper.




                                                   12
Case 1:21-cv-21926-JEM Document 1 Entered on FLSD Docket 05/24/2021 Page 13 of 13




                                         JURY DEMAND

        Plaintiff is entitled to, and hereby demands, a trial by jury.

  Dated: May 24, 2021                                  Respectfully submitted,
                                                       /s/ James L. Davidson
                                                       James L. Davidson
                                                       Florida Bar No. 723371
                                                       Jesse S. Johnson
                                                       Florida Bar No. 69154
                                                       Greenwald Davidson Radbil PLLC
                                                       7601 N. Federal Highway, Suite A-230
                                                       Boca Raton, FL 33487
                                                       Tel: (561) 826-5477
                                                       jdavidson@gdrlawfirm.com
                                                       jjohnson@gdrlawfirm.com

                                                       Counsel for Plaintiff and the proposed
                                                       class




                                                  13
